Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over in AZANCOT et al. (US 2011/0062793 A1, hereinafter AZANCOT) view of LOS et al. (US 2021/0343470, hereinafter LOS).
                          
    PNG
    media_image1.png
    607
    490
    media_image1.png
    Greyscale

                   
    PNG
    media_image2.png
    488
    679
    media_image2.png
    Greyscale

	As per claim 1, AZANCOT discloses a universal wireless charging receiver for an electronic device, the universal wireless charging receiver comprising: 
a base casing comprising a concave structure (See Fig.5c, Item#5160L and Par.149, disclose a lower casing for a wireless receiver comprising a concave area in which a coil 5122 is placed), wherein the concave structure is arranged around the center; 
a power supply module located over the first magnetic shielding element (See Fig.5c, Item#5126, disclose a PCB, Par.151, discloses the electrical components such as rectifiers, diodes, MOSFETS, power regulators, LDOs and feedback transmitters are placed on the PCB), wherein the power supply module is connected with the electronic device to provide electricity to the electronic device (See Fig.5a, discloses the output from the charge receiving device 5100 is connected to an electronic device 5300 and provides electricity to the computer); and an 
induction coil disposed within the concave structure (See Fig.5c, Item#5122, discloses an induction coil placed in the concave part of the base), and electrically connected with the power supply module (See Fig.4e, discloses the receiving coil L2, is connected to a bridge rectifier 4400 which as established above is placed on the PCB), wherein a magnetic field is shielded by the first magnetic shielding element, so that an eddy current is not generated by the power supply module through the magnetic field (See Fig.5e, discloses a magnetic flux guide comprising a magnetic shield 5264). However, AZANCOT does not disclose the base casing comprising a recess and a first magnetic shielding element disposed within the recess.
LOS discloses a coil structure comprising a recess in which a first magnetic element is disposed (See Figs.9-10 Item#86 and Par.93, disclose “…the shielding 80 may include a magnetic core 86, a magnetic backing 85, and a magnetic ring 84”, the core 86 is placed in the middle of the coil).
AZANCOT and LOS are analogous art since they both deal with wireless charging coil structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by AZANCOT with that of LOS by placing the magnetic shielding element in a recess in the base casing for the benefit of reducing the size of the receiver while protecting the electronics from the effects of the magnetic field produced by the inductive charging circuit.

Claim(s) 2-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over in AZANCOT view of LOS and in further view of RUDSER et al. (US 2015/0290373 A1, hereinafter RUDSER).
As per claim 2, AZANCOT and LOS disclose the universal wireless charging receiver according to claim 1 as discussed above, wherein the base casing further comprises a ring-shaped wall between the recess and the concave structure (See AZANCOT, Fig.5c above, discloses a ring-shaped wall with notches in between the ring-shaped wall parts). However, AZANCOT and LOS do not disclose the concave structure has at least one wire groove, and the ring-shaped wall has at least one notch corresponding to the at least one wire groove.
RUDSER discloses a coil structure comprising a concave structure has at least one wire groove (See Fig.6A, Item#664), and the ring-shaped wall has at least one notch corresponding to the at least one wire groove (See Fig.6A, Item#662, also see Par.78, discloses “the inner and outer rings may include a slit 662 and 664 radially aligned with the wire ends 632 and 634 of the primary coil 130. The wire ends 632 and 634 may be configured to extend through a respective slit 662 and 664 in the inner and outer rings of the shield 650 in order to connect the primary coil 130 to the connection points of the PCB 620”).
AZANCOT, LOS and RUDSER are analogous art since they all deal with coil structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by AZANCOT and LOSS with that of RUDSER by adding the disclosed wire groove that matches with the notch in the wire groove for the benefit of reducing the length of the coil and avoiding coil stress by allowing the wire to pass through the outer slit and the inner slit without having to extending over and around the respective rings (See RUDSER, Par.78).

As per claim 3, AZANCOT, LOS and RUDSER disclose the universal wireless charging receiver according to claim 2 as discussed above, wherein the induction coil comprises a first connection terminal and a second connection terminal (See AZANCOT, Fig.4e, disclose the coil L2 comprises 2 terminals, also see RUDSER, Fig.6A, items#634 and 632 and Par.78, disclose the coil comprising , wherein the first connection terminal and the second connection terminal are disposed within the at least one wire groove, and the first connection terminal and the second connection terminal are penetrated through the at least one notch so as to be electrically connected with the PCB 620).

As per claim 6, AZANCOT, LOS and RUDSER disclose the universal wireless charging receiver according to claim 3 as discussed above, wherein the power supply module comprises a rectifier circuit board, a first electrode and a second electrode, wherein the first electrode and the second electrode are electrically connected with the rectifier circuit board, and the first electrode and the second electrode are disposed on a top surface of the rectifier circuit board and connected with the electronic device (See AZANCOT, Fig.4e, discloses rectifier circuit 4440 connected to input coil L2 and the output is provided to the electronic device 5300 via power connector 5140 connected to the output terminals of the rectifier 4440).

As per claim 7, AZANCOT, LOS and RUDSER disclose the universal wireless charging receiver according to claim 3, wherein the power supply module comprises a disc-shaped support structure, a first electrode and a ring-shaped second electrode, wherein the disc-shaped support structure comprises a first perforation and a ring-shaped trench, wherein the first perforation runs through a middle region of the disc-shaped support structure, the ring-shaped trench is arranged around the first perforation, at least one second perforation is formed in a bottom of the ring-shaped trench, the first electrode is disposed within the first perforation, and the second electrode is disposed within the ring-shaped trench (See AZANCOT, discloses a circular PCB 5126, also see RUDSER, Fig.6A, Item#620, discloses the PCB allows has a perforation to allow the wire end 632  which pass through the shield 653 to also pass through the PCB and connect to connection terminals of the PCB).

As per claim 8, AZANCOT, LOS and RUDSER disclose the universal wireless charging receiver according to claim 7 as discussed above, wherein a distal end of the first connection terminal is bent toward the first perforation and contacted with the first electrode, wherein a distal end of the second connection terminal is bent toward the second perforation, penetrated through the second perforation and contacted with the second electrode (the PCB allows has a perforation to allow the wire end 632  which pass through the shield 653 and slit 662 to also pass through the PCB and connect to connection terminals of the PCB, the second terminal 634 passes through slit 664 so that both wire ends attach to elements of PCB 620).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over in AZANCOT view of LOS and RUDSER and in further view of HAVSKJOLD et al. (US 2022/0045398 A1, hereinafter HAVSKJOLD).
AZANCOT, LOS and RUDSER disclose the universal wireless charging receiver according to claim 2 as discussed above, however they do not disclose wherein the base casing further comprises a protrusion edge, wherein the protrusion edge is arranged around the concave structure and has a stepped structure, and a bottom end of the protrusion edge is at a same level with a top end of the ring-shaped wall.
HAVSKJOLD discloses a coil structure comprising a protrusion edge, wherein the protrusion edge is arranged around the concave structure and has a stepped structure, and a bottom end of the protrusion edge is at a same level with a top end of the ring-shaped wall (See Fig.5, Item#120, discloses a magnetic array which fits in the area around mid-plate 172).
AZANCOT, LOS, RUDSER and HAVSKJOLD are analogous art since they all deal with wireless charging coil structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by AZANCOT, LOS and RUDSER with that of HAVSKJOLD by adding a protrusion edge, wherein the protrusion edge is arranged around the concave structure and has a stepped structure, and a bottom end of the protrusion edge is at a same level with a top end of the ring-shaped wall for the benefit of providing a space for placing a magnetic array that allows the charge receiving device to be magnetically aligned with the charge transmission device.
As per claim 5, AZANCOT, LOS, RUDSER and HAVSKJOLD  disclose the universal wireless charging receiver according to claim 4 as discussed above, wherein the universal wireless charging receiver further comprises a second magnetic shielding element, and the second magnetic shielding element has a hollow portion corresponding to the power supply module, wherein a bottom surface of the second magnetic shielding element is contacted with the bottom end of the protrusion edge and the top end of the ring-shaped wall, the induction coil is covered by the second magnetic shielding element, and a top surface of the power supply module is exposed to the hollow portion of the second magnetic shielding element (See HAVSKJOLD , Par.71 disclose “Return plate 170 (and the other return plates shown here) can be formed of a material that has high magnetic permeability, such as stainless steel, also Item#160 and Par.71, disclose a shield 160, both shield are used to protect the electronic components against magnetic interference caused by the wireless charging circuit). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/
Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859